DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 4 are rejected under 35 U.S.C. 103 over Chambers (U.S. Patent # 2434484) in view of Daub (U.S. PG Pub # 20130043660).

Regarding claim 1, Chambers discloses a sealing apparatus (fig 7) configured to seal an annular gap between a shaft and a housing (55, 31b, 37b between housing C and shaft B) which rotate relative to each other (B rotates with respect to A), the sealing apparatus comprising:

a seal member having a planar and annular member (55) and configured so that a radially outward portion thereof is fixed to the metal ring (outward portion of 55 to 20) and a radially inward portion thereof is in close contact with and slide freely on an outer circumferential surface of the shaft in a state being deformed to curve toward a fluid-to-be-sealed side on which a fluid to be sealed is sealed (inward portion of 55 on the shaft B capable of deformation towards the right side of 55); and
a leaf spring having a planar and annular metal member (30b is metallic), a radially outward portion thereof being fixed to the metal ring (57 fixed to 20) and a radially inward portion thereof being configured to be deformed to curve toward the seal member (inward portion of 30b curves toward 25b), the leaf spring pressing the seal member radially inwardly toward the outer circumferential surface of the shaft (30b presses 25b toward B), wherein
the leaf spring Is provided with, at intervals in a circumferential direction, a plurality of projections (plurality of 53y, Col 6, Lines 36 – 46) configured to dig into the seal member (53y digs into 26b) as, in accordance with the shaft being inserted into the shaft hole, the radially inward portion of the seal member is deformed to curve toward the fluid-to-be-sealed side (25b towards the right side of 55) and the radially inward portion of the leaf spring is deformed to curve along the seal member (inward portion of 30b toward the right side of 55).
Chambers does not disclose a seal member having a planar and annular member made of polytetrafluoroethylene.
However, Daub teaches a seal member having a planar and annular member made of polytetrafluoroethylene (110 made of PTFE, Para 0124).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of Chambers with that of Daub to provide a flexible material for the seal to deform with the insertion of the shaft into the housing.

Regarding claim 2, the combination of Chambers and Daub discloses the sealing apparatus, wherein the projections are configured to dig into positions on the reverse side of portions in the seal member which are configured to be in close contact with and slide freely on the outer circumferential surface of the shaft (Chambers - projections 53y dig into 26b which slides on B).
Regarding claim 3, the combination of Chambers and Daub discloses the sealing apparatus, wherein the projections extend radially inwardly toward the fluid-to-be-sealed side (Chambers 53y radially inwardly towards the right side of 55).
Regarding claim 4, the combination of Chambers and Daub discloses the sealing apparatus, wherein the projections extend radially inwardly toward the fluid-to-be-sealed side (Chambers 53y radially inwardly towards the right side of 55).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675